                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

CHRISTOPHER PROSSER,                             )
                                                 )
               Plaintiff,                        )
                                                 )
       V.                                        )           No. 2:18-cv-85-RLW
                                                 )
RONALD PROCTOR, et al.,                          )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Christopher Prosser for leave to

commence this civil action without prepayment of the required filing fee. Having reviewed the

motion and the financial information submitted in support, the Court has determined to grant the

motion, and assess an initial partial filing fee of $20.13. See 28 U.S.C. § 1915(b)(l). The Court

will also give plaintiff the opportunity to submit an amended complaint.

                                          28 u.s.c. § 1915(b)(l)

        Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action informa pauperis

is required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner's account, or (2) the average monthly balance in the prisoner's account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month's income credited to the prisoner's

account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these
monthly payments to the Clerk of Court each time the amount in the prisoner's account exceeds

$10.00, until the filing fee is fully paid. Id.

        In support of the instant motion, plaintiff submitted an inmate account statement showing

an average monthly deposit of $100.64, and an average monthly balance of $68.04. The Court

will therefore assess an initial partial filing fee of $20.13, which is twenty percent of plaintiffs

average monthly deposit.

                                 Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed informa

pauperis if it is frivolous, malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief from a defendant who is immune from such relief. An action is frivolous if

it "lacks an arguable basis in either law or fact." Neitzke v. Williams, 490 U.S. 319, 328 (1989).

An action fails to state a claim upon which relief can be granted if it does not plead "enough

facts to state a claim to relief that is plausible on its face." Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007).

        "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts, but need not accept as true "[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements." Id. at 678 (citing Twombly, 550 U.S. at 555); see

also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-73 (8th Cir. 2016) (stating that

court must accept factual allegations in complaint as true, but "does not accept as true any legal

conclusion couched as a factual allegation").
                                                  2
       Pro se complaints are to be liberally construed, Estelle v. Gamble, 429 U.S. 97, 106

(1976), but they still must allege facts which, if true, state a claim for relief as a matter of law.

Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980).             Giving a complaint a liberal

construction does not mean that procedural rules in ordinary civil litigation must be interpreted

so as to excuse mistakes by those who proceed without counsel. See McNeil v. US., 508 U.S.

106, 113 (1993).

                                          The Complaint

       Plaintiff brings this action against 21 defendants: Dr. Ronald Proctor, Dr. Unknown

Massey, Dr. Unknown Bredeman, Dr. Gary Babich, Director of Operations Debra Steinman,

Corizon Health Services, Inc., Corizon Pharmacorr, Inc., Dr. Abby Rardin (Grider), Dr. Thomas

Cabrera, Dr. Miguel Paniagua, Nurses Tammy Anderson and Nina Zumwalt, Corizon Health,

Inc., Wardens James Hurley and Chantay Godert, Assistant Warden Richard Griggs, Director

George Lombardi, Director Anne Precythe, Medical Monitor Deloise Williams, and Medical

Contract Monitors Gail Bailey and Melody Griffin. He does not indicate the capacity in which

he sues the defendants.

       The complaint spans 59 single-spaced pages, and it contains 324 paragraphs. Many

paragraphs contain multiple subparts. In paragraphs 1 through 187, plaintiff sets forth factual

allegations relative to all defendants. In paragraphs 189 through 324, plaintiff sets forth his

claims for relief in 19 counts. In each count, plaintiff incorporates every antecedent paragraph

by reference, such that Count I includes all of the allegations in paragraphs 1 through 187, Count

II includes paragraphs 1 through 187 plus all allegations from Count I, and so forth. As a result,

each count contains numerous factual allegations that could not possibly be material.




                                                 3
       Generally, plaintiff claims he was denied treatment for severe back pain, and that Corizon

prioritized profits over care. He also claims he was given a medication that caused him to

develop a serious condition and then was not treated for that condition, and he claims he was

retaliated against because he previously entered into a settlement agreement with "[t]he Corizon

defendants and it's agents." (Docket No. 1 at 30, para. 190). Plaintiff seeks monetary relief.

                                                Discussion

       The complaint violates Rule 8 of the Federal Rules of Civil Procedure, which requires (in

relevant part) that a pleading contain "a short and plain statement of the claim showing that

the pleader is entitled to relief." At 59 single-spaced pages containing 324 paragraphs, it is

far too long, and it brims with irrelevant and redundant information and legally conclusory

statements. It is plead in the manner typical of "kitchen sink" or "shotgun" pleadings, which are

prohibited because they obscure the plaintiffs material allegations, fail to give each defendant

adequate notice of the claims asserted against him or her, and hinder each defendant's ability to

form a reasonable response. See Magluta v. Samples, 256 F.3d 1282, 1284 (11th Cir. 2001)

(finding that "[s]hotgun pleading" results in counts that are "replete with factual allegations that

could not possibly be material to that specific count, and that any allegations that are material are

buried beneath innumerable pages of rambling irrelevancies"); see also Johnson Enters. of

Jacksonville, Inc. v. FPL Group, Inc., 162 F.3d 1290, 1332 (11th Cir. 1998) ("[t]hese general

allegations operated as camouflage, obscuring the material allegations of [plaintiffs] claims and

necessarily implying that all the allegations were material to each claim."). Such pleadings also

unfairly burden the Court with the task of poring through the morass of allegations in order to

piece together plaintiffs claims against each named defendant. The complaint also fails to state




                                                  4
a claim for relief against any of the Missouri Department of Corrections defendants, as plaintiff

has not specified the capacity in which he intends to sue them, and he seeks only monetary relief.

          Because plaintiff is proceeding pro se, the Court will allow him to file an amended

complaint. Plaintiff is warned that the amended complaint will replace the original. E.g., In re

Wireless Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005).

Plaintiff must submit the amended complaint on a court-provided form.                In preparing the

amended complaint, plaintiff must follow the Federal Rules of Civil Procedure, including Rule 8.

Rule 8 requires, in relevant part, that a pleading contain a short and plain statement of the claim

showing entitlement to relief, and it also requires that each averment be simple, concise and

direct.

          In the "Caption" section of the amended complaint, plaintiff must state the first and last

name, to the extent he knows it, of each defendant he wishes to sue. Plaintiff should also

indicate whether he intends to sue each defendant in his or her individual capacity, official

capacity, or both. 1

          In the "Statement of Claim" section, plaintiff should begin by writing the first

defendant's name. In separate, numbered paragraphs under that name, plaintiff should set forth

the specific factual allegations supporting his claim or claims against that defendant. Plaintiff

should only include claims that arise out of the same transaction or occurrence, or simply put,

claims that are related to each other. See Fed. R. Civ. P. 20(a)(2). Alternatively, plaintiff may

choose a single defendant and set forth as many claims as he has against that defendant. See Fed.

R. Civ. P. 18(a).




   1
    The failure to sue a defendant in his or her individual capacity may result in the dismissal of that
defendant.
                                                   5
        If plaintiff is suing more than one defendant, he should proceed in the same manner with

each one, separately writing each individual defendant's name and, under that name, in

numbered paragraphs, the factual allegations supporting his claim or claims against that

defendant. Plaintiff should avoid naming anyone as a defendant unless that person is directly

related to his claim. Plaintiffs failure to make specific and actionable allegations against any

defendant will result in that defendant's dismissal from this case.

        The Court now turns to plaintiffs "Motion for Court Ordered Mediation," and his motion

to appoint counsel. (Docket Nos. 5 and 6). Both motions are premature, as plaintiff has yet to

file a complaint that survives initial review, no defendant has been served with process, and

discovery has not begun. However, the Court will deny the motions without prejudice, and will

entertain future such motions, if appropriate.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis

(Docket No. 2) is GRANTED.

        IT IS FURTHER ORDERED that, within thirty (30) days of the date of this

Memorandum and Order, plaintiff must pay an initial filing fee of $20.13. Plaintiff is instructed

to make his remittance payable to "Clerk, United States District Court," and to include upon it:

(1) his name; (2) his prison registration number; (3) this case number; and (4) the statement that

the remittance is for an original proceeding.

        IT IS FURTHER ORDERED that, within thirty (30) days of the date of this

Memorandum and Order, plaintiff shall submit an amended complaint in accordance with the

instructions set forth herein.




                                                 6
       IT IS FURTHER ORDERED that the Clerk of Court shall mail to plaintiff a blank

Prisoner Civil Rights Complaint form. Plaintiff may request additional forms as needed.

       IT IS FURTHER ORDERED that plaintiffs Motion for Court Ordered Mediation

(Docket No. 5) is DENIED without prejudice.

       IT IS FURTHER ORDERED that plaintiffs motion to appoint counsel (Docket No. 6)

is DENIED without prejudice.

       If plaintiff fails to timely comply with this Memorandum and Order, the Court will

dismiss this action without prejudice and without further notice.

       Dated this   -z /./,_   day of December, 2018.




                                              ~J,v,LJJ/jl-o
                                               RONNIE L. WHITE
                                               UNITED STATES DISTRICT JUDGE




                                               7
